Citation Nr: 0323438	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's increased rating claim was previously before 
the Board, and in a February 2003 remand it was returned to 
the RO for the veteran to be provided a personal hearing.  
The hearing was held in March 2003 and the claim is once 
again before the Board for appellate review.

In March 2003, the Board received a statement submitted on 
the veteran's behalf from Perry Williams, D.C.  In that 
letter, Dr. Williams expressed the opinion that the veteran's 
current knee condition was due to the trauma sustained by the 
veteran during parachute jumps; he also stated that the 
veteran's knee problems had led to lower back pain because of 
his altered gait.  In this regard, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) 
(citations omitted).  Where such review reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  
The RO should seek clarification from the veteran as to 
whether he is seeking service connection for disabilities of 
the knees and back, and if so, take all indicated action.




FINDINGS OF FACT

1.	The medical and other evidence of record demonstrates that 
the veteran's PTSD is manifested by impairment of social and 
occupational function with reduced reliability and 
productivity.

2.	The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1.	The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.	The criteria for an extraschedular disability rating have 
not been met.  38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In this case, the veteran's claim was filed in June 2000 and 
remains pending.  The United States Court of Appeals for 
Veterans Claims (Court) held in Holliday v. Principi, 14 Vet. 
App. 280 (2001) that the VCAA was potentially applicable to 
all claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  However, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date and because the current claim is 
still pending before VA, the Board finds that the provisions 
of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a July 2001 letter and the August 2002 statement of the 
case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Private medical records have been 
received and the veteran was provided with a VA examination 
in November 2000.  At his March 2003 personal hearing, the 
veteran was informed that the record would be kept open for 
an additional 30 days so that he may  submit additional 
evidence that may be relevant to his claim.  No additional 
evidence was received.  The Board thus finds that all known 
and ascertainable medical records have been obtained and are 
associated with the claims file.   

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the March 2003 personal hearing; lay 
statements; and a VA examination report.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 30 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  The veteran now contends that 
his PTSD is more disabling than previously evaluated, and he 
has appealed for an increased rating.  

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 47.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology is consistent 
with an increased disability rating at the 50 percent level.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, show moderate difficulty in social and 
occupational functioning.  Subjective complaints include 
anxiety, depression, suicidal ideation, and an impaired 
impulse control.  The veteran has also reported difficulty 
sleeping, intrusive thoughts of Vietnam, nightmares, and 
frequent panic attacks.

At his November 2000 VA examination, the veteran exhibited 
high levels of anxiety and depression, and he complained of 
concentration difficulties, suicidal thoughts, impaired 
memory, panic attacks, sleep disturbances, recurrent dreams 
of Vietnam, and problems with his co-workers.  He denied 
homicidal thoughts or intent and actual delusions or 
hallucinations, though he occasionally sensed that someone 
was behind him.  With respect to the veteran's suicidal 
thoughts, he denied current intent and understood he could 
receive help at a VA Medical Center.  The veteran reported 
that he had been employed with the same company for over 10 
years and stated that he worked long hours to avoid thoughts 
of Vietnam.  He commented that his employment occasionally 
required him to work in closed spaces and he experienced 
discomfort at those times.  He indicated that such attacks 
had not yet seriously impacted his employment but had been 
increasing in frequency and intensity, and therefore may 
become a significant factor in maintaining continued 
employment.  

The veteran reported that he had been married to the same 
spouse for over 30 years and had two adult children.  He 
stated that his marriage had recent troubles and that he had 
moved out for one month in the prior year.  The examiner 
commented that the veteran's admitted marital dissatisfaction 
of long duration indicated that he may not be capable of 
having a truly close marital relationship.  The examiner also 
noted that while the veteran presented a generally positive 
picture of his life, considering his steady employment and 
long marriage, he reported a continuation of underlying 
pathology with a fairly recent exacerbation of anxiety-
related symptoms.  Ultimately, the examiner diagnosed the 
veteran with chronic, mild to moderate PTSD.  He was given a 
GAF of approximately 59.  He opined that while the veteran 
functioned at a relatively high vocational and socially 
acceptable level, his apparent judgment may be considered a 
rather "thin veneer" that covered a considerable amount of 
underlying psychopathology.  While the veteran appeared to 
have controlled some of his PTSD symptoms through over-
involvement in work, there seemed to be an observable trend 
of symptom exacerbation manifested by his deteriorated 
marital situation and by the recent onset of a panic 
disorder.  The examiner stated that as the veteran's age 
advanced, the compensatory behaviors he employed in the past 
would become less effective for controlling underlying 
pathology.  The examiner anticipated further decompensation 
with age.  

In a November 2002 statement, the veteran asserted that he 
was occupationally and socially impaired, and that he had 
impaired judgment, suicidal thoughts, mood swings, and 
difficulty establishing and maintaining relationships.  He 
stated that his behavior had been almost unbearable to his 
wife and children. 

Private treatment records from L.E., M.D., reflected that the 
veteran suffered from depression, anxiety, and mild panic 
attacks.  The veteran was diagnosed with anxiety syndrome and 
PTSD.  In March 2003, the veteran indicated that he had 
difficulty with large crowds and that he carried a gun with 
him to most places.  He also reported trouble with confined 
areas and avoided them at work and elsewhere.  

At his March 2003 personal hearing, the veteran stated that 
he had worked for the same company for 14 years, but had 
difficulties with his co-workers.  He indicated that he had 
particular difficulties working with Asians since his return 
from Vietnam and had thoughts of harming his Asian employers 
and co-workers, though he had no actual plans.  He indicated 
that he worked overtime, approximately 65 hours per week, to 
keep his mind occupied.  He reported problems with 
concentration and memory, and again stated that he had 
difficulty working in closed areas at work.  He asserted that 
he had two friends at work that he used to socialize with, 
but that he had no friends outside of work and did not spend 
time with anyone outside of his immediate family.  He 
reported that he stayed to himself, avoided crowds, and had 
anxiety.  He indicated that his wife did not understand his 
disorder, that there was no "closeness" in his marriage.  
He stated that he slept approximately 3-4 hours per night and 
had recurrent dreams of Vietnam.  He also complained of daily 
suicidal thoughts and reported having an impaired impulse 
control.  

Following a complete review of the evidence of record, the 
Board finds that the medical evidence reflects that the 
veteran's PTSD demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks, an impaired impulse control, 
suicidal ideations, recurrent dreams of Vietnam, anxiety, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Although the veteran and his representative have suggested 
that a 50 percent disability rating is appropriate, the Board 
has also considered whether a higher rating may be assigned.  
The evidence of record has not shown that the veteran has 
exhibited symptoms of obsessional rituals, illogical speech, 
or near-continuous panic or depression affecting his ability 
to function independently.  In addition, while there is some 
evidence of an impaired impulse control and an difficulty 
adapting to stressful situations (including work), evidence 
of spatial disorientation and neglect of personal appearance 
and hygiene indicative of a 70 percent disability rating is 
not of record.

The veteran's VA examination report specifically noted that 
the veteran denied, in pertinent part, delusions, and 
hallucinations.  With respect to near-continuous panic and 
depression, the veteran has reported having frequent panic 
attacks and it is noted that he has also complained of 
depression.  However, there is no indication that his panic 
attacks are continuous.  In addition, while there is evidence 
of depression, the record does not show "near continuous" 
depression affecting the veteran's ability to function 
independently.  The record also contains no evidence of 
spatial disorientation or that the veteran neglects his 
personal appearance and hygiene.  

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), there 
is no evidence of impairment of such a severity as to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood (consistent with the assignment 
of a 70 percent rating).  The Board again notes the veteran 
is employed and has worked for the same company for 
approximately 14 years.  There is no indication that he is 
unable to work due to PTSD and he has not reported missing 
work due to his PTSD.  To the contrary, he indicated that he 
often works overtime to keep his mind off his symptoms.  In 
essence, the record overall reflects "reduced reliability 
and productivity" consistent with a 50 percent rating.  With 
respect to his social and familial relationships, the veteran 
maintains that he has no significant friends or involvement 
in social activities; however, the evidence has shown that he 
has been married to the same spouse for over 30 years.  

In determining that a 70 percent disability rating is not 
warranted, the Board has relied substantially on the medical 
evidence of record.  The Board places great weight on the 
evaluations of the trained clinicians who have interviewed 
the veteran.  In that connection, the assigned GAF score is 
59.  That score is consistent with moderate impairment in 
social and occupational functioning, reflective in this case, 
when the clinical and other evidence is considered, of a 50 
percent disability rating. 

In summary, with respect to the assignment of a schedular 
rating, the objective medical evidence of record does not 
indicate that the criteria for the assignment of a 70 percent 
rating have been met.  Taken as a whole, the evidence does 
not disclose a level of impairment of judgment, thinking, or 
mood required for the assignment of a 70 percent rating.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD appropriately reflects a 
disability rating at the 50 percent level. 

C.  Extraschedular rating consideration

In the August 2001 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment as to render 
impracticable the application of the regular schedular 
standards.  As discussed above, the record reflects 
occupational and social impairment with reduced reliability 
and productivity, but does not reflect such marked 
interference as to render impracticable the application of 
the regular schedular standards.  The veteran is employed and 
has not reported missing work due to PTSD or his personality, 
conduct, or problems working in closed spaces.  

There is no question that the veteran's PTSD causes 
impairment.  However, such impairment is contemplated in the 
50 percent disability rating which has been assigned by the 
Board.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 50 percent, but no 
higher, should be assigned for the veteran's service-
connected PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002) for the entire relevant appeal 
period.  The benefit sought on appeal is accordingly allowed 
to that extent.


ORDER

A 50 percent rating for PTSD is granted subject to the laws 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

